Citation Nr: 1234249	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to travel payments under 38 C.F.R. § 70.10 for travel in November 2008, May 2009, June 2009, and July 2009 to a VA health care facility.

(The claim for entitlement to a disability rating in excess of 10 percent for service-connected right middle finger disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985, from December 1990 to April 1991, from December 1996 to April 1997, and from October 2007 to March 2008.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 determination of the Department of Veterans Affairs Medical Center (VAMC) in Palo Alto, California.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran is not entitled to reimbursement of travel expenses to the Palo Alto VAMC in November 2008, May 2009, June 2009, and July 2009 to attend a VA examination and for the treatment and assessment of her service-connected disabilities, as she failed to request travel payments within 30 days of beneficiary travel.  


CONCLUSION OF LAW

The criteria for travel pay for assessments and treatments of service-connected disabilities completed in November 2008, May 2009, June 2009, and July 2009 have not been met.  38 U.S.C.A. § 111 (West 2002 & Supp. 2011); 38 C.F.R. § 70.20(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitlement to travel pay for travel to a VA medical facility located in Palo Alto, California in November 2008, May 2009, June 2009, and July 2009 for the assessment and/or treatment of her service-connected disabilities.

Generally, VA beneficiary travel is a payment for travel expenses incurred in the United States to help Veterans and other persons obtain care or services from the Veterans Health Administration.  38 U.S.C.A. § 111 (West 2002 & Supp. 2011); 38 C.F.R. § 70.10(a) (2011).

Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances:  1) treatment for a service-connected disability, regardless of the disability rating; or, 2) treatment for any disability, provided that the Veteran has a service-connected disability rated at 30 percent or more; or, 3) a scheduled compensation and pension examination; or, 4) if the Veteran receives pension under 38 U.S.C. § 1521; or, 5) if the Veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C. § 1521; or, 6) if, under certain circumstances, the Veteran is unable to defray the expenses of that travel.  38 U.S.C.A. § 111; 38 C.F.R. § 70.10(a).

The claimant must apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel that does not include a special mode of transportation.  38 C.F.R. § 70.20(a).

The claims file reflects that the Veteran was seen at the VAMC in Palo Alto for a VA examination in November 2008 for her now service-connected right middle finger and right hip disabilities.  She was also seen at the Palo Alto VAMC in May, June, and July of 2009 for further assessment and treatment of her right hip disability.  Thus, she would be eligible for possible travel reimbursement under 38 C.F.R. § 70.10(a) if her request for travel payments was received within 30days after completing beneficiary travel.  See 38 C.F.R. § 70.20(a).

As reflected in statements submitted in support of her claim and her May 2010 Travel Board hearing testimony, the Veteran asserts that she is entitled to reimbursement for travel to the VA medical facility in Palo Alto in November 2008, May 2009, June 2009, and July 2009.  She acknowledges that she filed her claim for travel payments in September 2009 and essentially claims that she did not file her request prior to this time because she was unaware of her eligibility for travel reimbursement.  See May 2010 Travel Board Hearing Transcript p. 3-4.  The Veteran reports that she never received information regarding travel reimbursement at the time that she returned from her deployment in Iraq, unlike other Veterans with whom she is acquainted.  See May 2010 Travel Board Hearing Transcript p. 4-5.  Once she became aware that VA reimbursed travel expenses in certain circumstances, she claims that personnel at the RO misinformed her that she was ineligible for travel reimbursement due to her income.  See May 2010 Travel Board Hearing Transcript p. 5.  She essentially argues that she was delayed in filing her request for travel reimbursement due to the lack of information or the misinformation she received from the RO.

In a September 2009 determination letter, the RO notified the Veteran that her request for travel payments for November 2008, May 2009, June 2009, and July 2009 was not received within 30 days of her assessment or treatment at a VA facility.  Thus, the RO denied the Veteran's request for travel reimbursement, as the criteria of 38 C.F.R. § 70.20(a) were not met.

In this case, there does not appear to be any question of whether or not the Veteran is an eligible person who may receive beneficiary travel pay, or whether the claimed visits were authorized by VA.  The sole issue is whether she may receive travel pay despite failing to file her claim within 30 calendar days of completing these VA assessments.   However, the Veteran has conceded that she did not file for the claimed travel within 30 days of completion of any of the VA assessment and treatments.  Under 38 C.F.R. § 70.20(a), she is not entitled to travel pay for the claimed assessment and treatment of her service-connected disabilities, completed in November 2008, May 2009, June 2009, and July 2009, because she did not apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel.  See 38 C.F.R. § 70.20(a).  Accordingly, the claim lacks legal merit, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran may have received some incorrect information from VA personnel and she was not notified of the applicable regulations at the time that she initially established care at a VA medical facility or sought VA disability benefits, "bad advice" from VA personnel is not a basis for an award of benefits, and even assuming arguendo that VA had a duty to provide her with notice of the applicable regulation, this is not a basis to grant her claim.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions or advice by VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits").  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Accordingly, the claim must be denied.

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. whether the Veteran filed for the claimed travel within 30 days of completion of any of VA assessments or treatment of service-connected disabilities), are not in dispute and whether the Veteran is entitled to travel reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to travel payments for travel in November 2008, May 2009, June 2009, and July 2009 to a VA health care facility is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


